DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

   ADVANCED DIAGNOSTIC GROUP a/a/o CHRISTOPHER AVERA,
                        Appellant,

                                     v.

               DIRECT GENERAL INSURANCE COMPANY,
                            Appellee.

                               No. 4D21-3337

                          [November 23, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; John D. Fry, Judge; L.T. Case No. CONO21-017181.

   Chad A. Barr of Chad Barr Law, Altamonte Springs, for appellant.

  William J. McFarlane, III and Michael K. Mittelmark of McFarlane Law,
Coral Springs, for appellee.

                          On Confession of Error

MAY, J.

   A provider, as the insured’s assignee, appeals an order dismissing its
complaint for breach of contract. The provider argues the trial court erred
in dismissing the provider’s complaint for two reasons. First, the trial
court relied on a declaratory judgment issued in another case for which
the provider neither received notice nor participated. Second, the trial
court looked beyond the four corners of the complaint in dismissing the
case.

   The insurer appellee has filed a Confession of Error. We therefore
reverse and remand the case to the trial court to vacate the order of
dismissal.

   Reversed and Remanded.

GERBER and ARTAU, JJ., concur.

                           *          *          *
Not final until disposition of timely filed motion for rehearing.




                               2